UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Amendment No. 3) (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54611 ACCELERATED ACQUISITIONS XIX, INC. (Exact name of registrant as specified in its charter) Delaware 45-4511038 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, California 94404 (Address of principal executive offices) (650) 283-2653 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yesþ No o Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date: Common Stock, $0.0001 par value: 5,000,000 shares outstanding as of August 14, 2014. EXPLANATORY NOTE On August 14, 2014the Company filed its quarterly report on Form 10Qfor the quarter ended June 30, 2014 with the United States Securities and Exchange Commission. Due to a miscommunication, the filing was completed without the consent of the Company’s independent public accountants who had not at that time completed their review of the financial statements included in the quarterly report on Form 10-Q using professional standards and procedures conducted for such reviews, as established by generally accepted auditing standards. The Company’s independent public accountants have now completed their review of the financial statements and have consented to the filing of this Form 10-Q/A. TABLE OF CONTENTS Page(s) PART I – FINANCIAL INFORMATION: Item 1. Condensed Financial Statements (unaudited): 4 Condensed Balance Sheets as of June 30, 2014 (unaudited) and March 31, 2014 (audited) 4 Condensed Statements of Operations for the three month ended June 30, 2014 and period from inception (February 6, 2012) through June 30, 2014 (unaudited) 5 Statements of Shareholders' Equity (Deficit) 6 Condensed Statements of Cash Flows for the three months ended June 30, 2014 and period from inception (February 6, 2012) through June 30, 2014 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T Controls and Procedures 13 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 13 Item 1A Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Reserved and Removed) 13 Item 5. Other Information 13 Item 6. Exhibits 14 Signatures 15 - 2 - Independent Accountant's Report We have reviewed the accompanying interim financial statements of Accelerated Acquisitions XIX, Inc. as of June 30, 2014 and 2013, and for the three-month periods then ended. These interim financial statements is the responsibility of the company's management. We conducted our review in accordance with standards established by the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial information (statements) for it (them) to be in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred a loss of $8,023 since inception, has a net accumulated deficit and may be unable to raise further equity. These factors raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Anton & Chia LLP Anton & Chia LLP Newport Beach, CA August 18, 2014 - 3 - PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ACCELERATED ACQUISITIONS XIX, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS June 30, March 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ - $ - Total Assets $ - $ - LIABILITIES AND SHAREHOLDERS’DEFICIT Current liabilities: Account Payable - Bank overdraft $ 48 $ 48 Accrued Expense Total liabilities Shareholders’ Deficit: Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized, 5,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Shareholders’ Deficit ) Total Liabilities and Shareholders’ Deficit $ - $ - The accompanying notes are an integral part of these unaudited condensed financial statements. - 4 - ACCELERATED ACQUISITIONS XIX, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2014 For the Three Months Ended June 30, 2013 Revenue $
